Warner, Chief Justice.
The defendant was indicted as an accessory after the fact in buying and receiving stolen goods and chattels, under the 4420th section of the Code. On the trial of the case, the defendant was found guilty, and a motion was made for a new trial, on the several grounds specified in the record, which motion was overruled by the Court, and the defendant excepted.
If the defendant had been indicted for a misdemeanor, as an accessory after the fact, under the 4243d section of the Code, we will not say that the objection urged by the defendant’s counsel would not have been well taken, but the defendant was indicted under the 4420th section, which creates a distinct offense; that section of the Code declares that, “ if any person shall buy or receive any goods, chattels, money, or other effects that shall have been stolen or feloniously taken from another, knowing the same to be stolen or feloniously taken, such person shall be taken and deemed to be an accessory after the fact, and shall receive and suffer the same punishment as would be inflicted on the person convicted of having stolen or feloniously taken the said goods, chattels, money, or effects so bought or received.” The term, “feloniously taken,” in this section, is used, not to indicate that the defendant is guilty of a felony, but to shew the intent with which the goods were taken from the owner by the principal thief. There was no error in admitting the testimony of Johnson : Code, 3798.
It is assigned for error that the Court overruled the defendant’s motion to quash the indictment, after verdict, on the ground that two of the grand jurors who found the bill of indictment against the defendant were stockholders in the Central Railroad and Banking Company, the said Central Railroad and Banking Company being the prosecutor, which fact was not known to defendant until after the trial. The record shows that William M. Wadley was the prosecutor, *574and not the Central Railroad and Banking Company. There is sufficient evidence in the record to sustain the verdict of the jury. In our judgment, the motion for a new trial was properly overruled.
Let the judgment of the Court below be affirmed.